 

EXECUTION VERSION

 

LOAN AGREEMENT

 

Dated as of July __, 2012

 

between

DGSE COMPANIES, INC.,
as Borrower,

and

NTR METALS, LLC,
as Lender

 

 

 

Table of Contents

 

    Page       ARTICLE I Definitions 1       Section 1.1 Definitions 1      
Section 1.2 Accounting Matters 7       Section 1.3 Other Definitional Provisions
7       ARTICLE II Advances 7       Section 2.1 Advances 7       Section 2.2
General Provisions Regarding Interest; Etc 9       Section 2.3 Use of Proceeds 9
      Section 2.4 Intent to Limit Charges to Maximum Lawful Rate 9       ARTICLE
III Payments 10       Section 3.1 Method of Payment 10       Section 3.2
Prepayments 10       ARTICLE IV Security 11       Section 4.1 Collateral 11    
  Section 4.2 Setoff 11       ARTICLE V Conditions Precedent 11       Section
5.1 Initial Extension of Credit 11       Section 5.2 All Extensions of Credit 13
      ARTICLE VI Representations and Warranties 13       Section 6.1 Corporate
Existence 13       Section 6.2 Action; No Breach 13       Section 6.3 Operation
of  Business 14       Section 6.4 Litigation and Judgments 14       Section 6.5
Rights in Properties; Liens 14       Section 6.6 Enforceability 14       Section
6.7 Approvals 14       Section 6.8 Debt 14       Section 6.9 Taxes 14      
Section 6.10 Use of Proceeds; Margin Securities 14       Section 6.11 ERISA 15  
    Section 6.12 Disclosure 15

 

-i-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 6.13 Subsidiaries, Ventures, Etc 15       Section 6.14
Agreements 15       Section 6.15 Compliance with Laws 15       Section 6.16
Inventory 15       Section 6.17 Investment Company Act 16       Section 6.18
Public Utility Holding Company Act 16       Section 6.19 Environmental Matters
16       Section 6.20 Intellectual Property 17       ARTICLE VII Affirmative
Covenants 17       Section 7.1 Reporting Requirements 17       Section 7.2
Maintenance of Existence; Conduct of Business 19       Section 7.3 Maintenance
of Properties 19       Section 7.4 Taxes and Claims 19       Section 7.5
Insurance 19       Section 7.6 Inspection Rights 20       Section 7.7 Keeping
Books and Records 20       Section 7.8 Compliance with Laws 20       Section 7.9
Compliance with Agreements 20       Section 7.10 Further Assurances 20      
Section 7.11 ERISA 20       Section 7.12 Board Observer Rights 21       Section
7.13 Post-Closing Obligations 21       ARTICLE VIII Negative Covenants 21      
Section 8.1 Debt 21       Section 8.2 Limitation on Liens 22       Section 8.3
Mergers, Etc 22       Section 8.4 Restricted Payments 22       Section 8.5 Loans
and Investments 22       Section 8.6 Transactions With Affiliates 23      
Section 8.7 Disposition of Assets 23       Section 8.8 Sale and Leaseback 23

 

-ii-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 8.9 Prepayment of Debt 23       Section 8.10 Nature of
Business 23       Section 8.11 Environmental Protection 23       Section 8.12
Accounting 24       Section 8.13 No Negative Pledge 24       ARTICLE IX Default
24       Section 9.1 Events of Default 24       Section 9.2 Remedies Upon
Default 26       Section 9.3 Performance by Lender 26       ARTICLE X
Miscellaneous 26       Section 10.1 Expenses 26       Section 10.2
INDEMNIFICATION 27       Section 10.3 Limitation of Liability 27       Section
10.4 No Duty 28       Section 10.5 Lender Not Fiduciary 28       Section 10.6
Equitable Relief 28       Section 10.7 No Waiver; Cumulative Remedies 28      
Section 10.8 Successors and Assigns 28       Section 10.9 Survival 28      
Section 10.10 ENTIRE AGREEMENT; AMENDMENT 28       Section 10.11 Notices 29    
  Section 10.12 Governing Law; Venue; Service of Process 29       Section 10.13
Counterparts 29       Section 10.14 Severability 29       Section 10.15 Headings
30       Section 10.16 Participations; Etc 30       Section 10.17 Construction
30       Section 10.18 Independence of Covenants 30       Section 10.19 WAIVER
OF JURY TRIAL 30

 

-iii-

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”), dated as of July [__], 2012, is between
DGSE COMPANIES, INC., a Nevada corporation (“Borrower”), and NTR METALS, LLC, a
Texas limited liability company (“Lender”).

 

RECITALS:

 

Borrower has requested that Lender extend credit to Borrower as described in
this Agreement. Lender is willing to make such credit available to Borrower upon
and subject to the provisions, terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I
Definitions

 

Section 1.1           Definitions. As used in this Agreement, all exhibits,
appendices and schedules hereto and in any note, certificate, report or other
Loan Documents made or delivered pursuant to this Agreement, the following terms
will have the meanings given such terms in this Section 1 or in the provision,
section or recital referred to below:

 

“Advance” means an advance by Lender to Borrower pursuant to Article II.

 

“Advance Request Form” means a certificate, in the form attached hereto as
Exhibit A, properly completed and signed by Borrower requesting a Revolving
Credit Advance.

 

“Affiliate” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (c) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall Lender be deemed an Affiliate of
Borrower or any of its Subsidiaries or Affiliates.

 

“Agreement” has the meaning set forth in the Introductory Paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
waived, supplemented, or otherwise changed, and includes all schedules, exhibits
and appendices attached or otherwise identified therewith.

 

“Borrower” means the Person identified as such in the Introductory Paragraph
hereof, and its successors and assigns.

 

“Business Day” has the meaning assigned to it in the Notes.

 

 

 

 

“Capital Lease Obligation” shall mean the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

 

“Collateral” has the meaning for such term set forth in Section 4.1 of this
Agreement.

 

“Commitment” means the “guidance” line of credit established by Lender with
respect to Revolving Credit Advances pursuant to Section 2.1 in an aggregate
principal amount at any time outstanding up to but not exceeding Seven Million
Five Hundred Thousand Dollars ($7,500,000), subject, however, to termination
pursuant to Section 9.2.

 

“Constituent Documents” means (i) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (ii) in the case of a general
partnership, its partnership agreement; (iii) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(iv) in the case of a trust, its trust agreement; (v) in the case of a joint
venture, its joint venture agreement; (vi) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (vii) in the case of any other entity, its organizational and governance
documents and agreements.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Lender, executed and delivered by Borrower or one of its
Subsidiaries, Lender, and the applicable securities intermediary (with respect
to a Securities Account) or bank (with respect to a Deposit Account).

 

“Debt” means as to any Person at any time (without duplication): (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable of such Person arising in the ordinary
course of business that are not past due by more than ninety (90) days, (d) all
Capital Lease Obligations of such Person, (e) all Debt or other obligations of
others guaranteed by such Person, (f) all obligations secured by a Lien existing
on property owned by such Person, whether or not the obligations secured thereby
have been assumed by such Person or are non-recourse to the credit of such
Person, (g) any other obligation for borrowed money or other financial
accommodations which in accordance with GAAP would be shown as a liability on
the balance sheet of such Person, (h) any repurchase obligation or liability of
a Person with respect to accounts, chattel paper or notes receivable sold by
such Person, (i) any liability under a sale and leaseback transaction that is
not a Capital Lease Obligation, (j) any obligation under any so called
“synthetic leases”, (k) any obligation arising with respect to any other
transaction that is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheets of a Person, (l) all reimbursement
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, bankers’ acceptances, surety or other bonds and similar
instruments, and (m) all liabilities of such Person in respect of unfunded
vested benefits under any Plan.

 

- 2 -

 

 

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

 

“Default Interest Rate” has the meaning assigned to it in the Notes.

 

“Deposit Account” means any deposit account (as that term is defined in the
UCC).

 

“Dispute” means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to,
this Agreement and each other document, contract and instrument required hereby
or now or hereafter delivered to Lender in connection herewith, or any past,
present or future extensions of credit and other activities, transactions or
obligations of any kind related directly or indirectly to any of the foregoing
documents, including without limitation, any of the foregoing arising in
connection with the exercise of any self-help, ancillary or other remedies
pursuant to any of the foregoing documents.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Environmental Laws” means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. ss. 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. ss. 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. ss.
651 et seq., the Clean Air Act, 42 U.S.C. ss. 7401 et seq., the Clean Water Act,
33 U.S.C. ss. 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. ss.
2601 et seq., as the same may be amended or supplemented from time to time.

 

“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as Borrower or is under common control (within the meaning
of Section 414(c) of the Code) with Borrower, provided that Lender shall be
deemed not to be an ERISA Affiliate of Borrower or any of its Subsidiaries.

 

- 3 -

 

 

“Event of Default” has the meaning specified in Section 9.1.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

 

“Governmental Authority” means any nation or government, any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

 

“Guarantor” means (a) each Subsidiary of Borrower and (b) each other Person that
becomes a guarantor after the date hereof.

 

“Hazardous Material” means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

 

“Liabilities” means, at any particular time, all amounts which, in conformity
with GAAP, would be included as liabilities on a balance sheet of a Person.

 

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

 

“Loan Documents” means this Agreement, the Revolving Credit Note, the Security
Documents and all other promissory notes, security agreements, subordination
agreements, deeds of trust, assignments, letters of credit, guaranties, and
other instruments, documents, and agreements executed and delivered pursuant to
or in connection with this Agreement, as such instruments, documents, and
agreements may be amended, modified, renewed, restated, extended, supplemented,
replaced, consolidated, substituted, or otherwise changed from time to time.

 

“Loan Party” means Borrower or any Guarantor.

 

“Maximum Lawful Rate” means, at any time, the maximum rate of interest which may
be charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Lawful Rate shall
be calculated in a manner that takes into account any and all fees, payments,
and other charges in respect of the Loan Documents that constitute interest
under applicable law. Each change in any interest rate provided for herein based
upon the Maximum Lawful Rate resulting from a change in the Maximum Lawful Rate
shall take effect without notice to Borrower at the time of such change in the
Maximum Lawful Rate.

 

- 4 -

 

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

 

“Notes” means, collectively, all promissory notes (and “Note” means any of such
Notes) executed at any time by Borrower and payable to the order of Lender, as
amended, renewed, replaced, extended, supplemented, consolidated, restated,
modified, otherwise changed and/or increased from time to time.

 

“Obligations” means all obligations, indebtedness, and liabilities of Borrower
and the other Loan Parties to Lender, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligations, indebtedness, and liabilities under this Agreement,
the other Loan Documents, any cash management or treasury services agreements
and all interest accruing thereon (whether a claim for post-filing or
post-petition interest is allowed in any insolvency, reorganization or similar
proceeding) and all attorneys’ fees and other expenses incurred in the
enforcement or collection thereof or otherwise payable by any Loan Party
pursuant to any Loan Documents.

 

“Pawn Loans” means all transactions in which a customer of Borrower pledges with
Borrower an item of goods as security for a loan of money, including without
limitation all collateralized pawn loans made by Borrower in the ordinary course
of its business as a pawnbroker, and all purchases by Borrower of goods on the
condition that the goods may be redeemed or repurchased by the seller for a
fixed price within a fixed period.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

 

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

 

“Plan” means any employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“Principal Office” means the principal office of Lender, presently located at
10720 Composite Drive, Dallas, Texas 75220.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

 

- 5 -

 

 

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment, (b)
prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or (c)
perform pre-remedial studies and investigations and post-remedial monitoring and
care.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

“Revolving Credit Advance” means any Advance made by Lender to Borrower pursuant
to Section 2.1(a) of this Agreement.

 

“Revolving Credit Note” means the promissory note of Borrower payable to the
order of Lender, in substantially the form of Exhibit C hereto, and all
amendments, extensions, renewals, replacements, and modifications thereof.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
UCC).

 

“Security Agreement” means the Guaranty and Security Agreement of the Loan
Parties in favor of Lender, dated as of the date hereof, as the same may be
amended, restated, supplemented, modified, or changed from time to time.

 

“Security Documents” means each and every Security Agreement, pledge, deposit
account control agreement or other collateral security agreement required by or
delivered by Borrower or any other Person to Lender from time to time to secure
the Obligations or any portion thereof.

 

“Subordinated Debt” means any Debt of any Loan Party (other than the
Obligations) that has been subordinated to the Obligations by written agreement,
in form and content satisfactory to Lender.

 

“Subsidiary” means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
Borrower or one or more of its Subsidiaries or by Borrower and one or more of
its Subsidiaries; and (b) any other entity (i) of which at least a majority of
the ownership, equity or voting interest is at the time directly or indirectly
owned or controlled by one or more of Borrower and its Subsidiaries and (ii)
which is treated as a subsidiary in accordance with GAAP.

 

- 6 -

 

 

“Termination Date” means 11:00 a.m., Dallas, Texas time on the earlier of: (a)
August 1, 2014, (b) the date that is twelve (12) months after Lender gives
Borrower written notice demanding that all Obligations be paid in full, (c) the
date the Obligations are accelerated in accordance with this Agreement or (d)
the date on which the Commitment terminates as provided in this Agreement.

 

“UCC” means the Chapters 1 through 11 of the Texas Business and Commerce Code,
as amended from time to time.

 

Section 1.2           Accounting Matters. Any accounting term used in this
Agreement or the other Loan Documents shall have, unless otherwise specifically
provided therein, the meaning customarily given such term in accordance with
GAAP, and all financial computations thereunder shall be computed, unless
otherwise specifically provided therein, in accordance with GAAP consistently
applied; provided, that all financial covenants and calculations in the Loan
Documents shall be made in accordance with GAAP as in effect on the date of this
Agreement unless Borrower and Lender shall otherwise specifically agree in
writing. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

 

Section 1.3           Other Definitional Provisions. All definitions contained
in this Agreement are equally applicable to the singular and plural forms of the
terms defined. The words “hereof”, “herein”, and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. Unless otherwise
specified, all Article and Section references pertain to this Agreement. Terms
used herein that are defined in the UCC, unless otherwise defined herein, shall
have the meanings specified in the UCC.

 

ARTICLE II
Advances

 

Section 2.1           Advances.

 

(a)          Revolving Credit Advances. This credit facility shall be a
“guidance” line of credit, and any and all Revolving Credit Advances and other
Advances from Lender to Borrower from time to time from the date hereof to and
including the Termination Date in an aggregate principal amount at any time
outstanding up to (but not exceeding) the amount of the Commitment shall be made
at the sole discretion of Lender (and, notwithstanding anything to the contrary
in any Loan Document, Lender shall at no time have any obligation (whether
pursuant to the Loan Documents, at law, in equity or otherwise) to make any
Advances or other extensions of credit to Borrower pursuant to any Loan
Documents regardless of any past course of performance or course of dealing of
the Loan Parties and Lender that may exist at the relevant date of
determination), provided that the aggregate amount of all Revolving Credit
Advances at any time outstanding shall not exceed the amount of the Commitment.
Subject to the foregoing limitations, and the other terms and provisions of this
Agreement, Borrower may borrow, repay, and reborrow hereunder.

 

- 7 -

 

 

 

1.          The Revolving Credit Note. The obligation of Borrower to repay the
Revolving Credit Advances and interest thereon shall be evidenced by the
Revolving Credit Note executed by Borrower, payable to the order of Lender, in
the principal amount of the Commitment as originally in effect, and dated the
date hereof.

 

2.          Repayment of Revolving Credit Advances, Etc. Borrower shall repay
the unpaid principal amount of all Advances and all other Obligations (and the
Commitment shall be reduced to zero and automatically terminate) on the
Termination Date.

 

3.          Interest. The unpaid principal amount of the Revolving Credit Note
shall, subject to the following sentence, bear interest as provided in the
Revolving Credit Note. Accrued and unpaid interest on the Revolving Credit
Advances shall be payable as provided in the Revolving Credit Note and on the
Termination Date.

 

4.          Borrowing Procedure. Borrower shall give Lender notice of each
Revolving Credit Advance by means of an Advance Request Form containing the
information required therein and delivered (by hand or by mechanically confirmed
facsimile) to Lender no later than Noon (Texas time) on the Business Day on
which the Revolving Credit Advance is desired to be funded. Advances will only
be made on a Business Day. Lender at its option may accept telephonic requests
for such advances, provided that such acceptance shall not constitute a waiver
of Lender’s right to require delivery of an Advance Request Form in connection
with subsequent Advances. Any telephonic request for a Revolving Credit Advance
by Borrower shall be promptly confirmed by submission of a properly completed
Advance Request Form to Lender, but failure to deliver an Advance Request Form
shall not be a defense to payment of the Advance. Lender shall have no liability
to Borrower for any loss or damage suffered by Borrower as a result of Lender’s
honoring of any requests, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to it telephonically, by
facsimile or electronically and purporting to have been sent to Lender by
Borrower and Lender shall have no duty to verify the origin of any such
communication or the identity or authority of the Person sending it. Subject to
the terms and conditions of this Agreement, each Revolving Credit Advance shall
be made available to Borrower by depositing the same, in immediately available
funds, in a Controlled Account (as defined in the Security Agreement) of
Borrower designated by Borrower.

 

- 8 -

 

 

 

Section 2.2           General Provisions Regarding Interest; Etc.

 

(a)          Default Interest Rate. Any outstanding principal of any Advance and
(to the fullest extent permitted by law) any other amount payable by any Loan
Party under this Agreement or any other Loan Document that is not paid in full
when due (whether at stated maturity, by acceleration, or otherwise) shall bear
interest at the Default Interest Rate for the period from and including the due
date thereof to but excluding the date the same is paid in full. Additionally,
upon the occurrence of an Event of Default (and from the date of such
occurrence) all outstanding and unpaid principal amounts of all of the
Obligations shall, to the extent permitted by law, bear interest at the Default
Interest Rate until such time as Lender shall waive in writing the application
of the Default Interest Rate to such Event of Default situation. Interest
payable at the Default Interest Rate shall be payable from time to time ON
DEMAND.

 

(b)          Computation of Interest. Interest on the Advances and all other
amounts payable by any Loan Party hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed (including the first day
but excluding the last day) unless such calculation would result in a usurious
rate, in which case interest shall be calculated on the basis of a year of 365
or 366 days, as the case may be.

 

Section 2.3           Use of Proceeds. The proceeds of the Revolving Credit
Advances shall be used by Borrower for working capital in the ordinary course of
business in accordance with the Loan Documents and for repayment of existing
Debt of Borrower owing to Texas Capital Bank, N.A.

 

Section 2.4           Intent to Limit Charges to Maximum Lawful Rate. (a) It is
the intent of Lender and the Loan Parties to conform to and contract in strict
compliance with all applicable usury laws from time to time in effect. All
agreements (including the Loan Documents) between Lender and any Loan Party are
hereby limited by the provisions of this Section 2.4, which shall override and
control all such agreements, whether now existing or hereafter arising and
whether written or oral. In no way, nor in any event or contingency (including,
but not limited to, prepayment, default, demand for payment, or acceleration of
the maturity of any obligation), shall the interest taken, reserved, contracted
for, charged, or received under this Agreement, any other Loan Document or
otherwise exceed the maximum nonusurious amount permissible under applicable
law. If, from any possible construction of this Agreement, any other Loan
Document or any other document, interest would otherwise be taken, reserved,
contracted for, charged, or payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this Section and
this Agreement, such other Loan Document, and such other document shall be
automatically reformed and the interest taken, reserved, contracted for,
charged, or payable shall be automatically reduced to the maximum nonusurious
amount permitted under applicable law, without the necessity of execution of any
amendment or new document. If Lender shall ever receive anything of value which
is interest or characterized as interest under applicable law and which would
apart from this provision be in excess of the maximum lawful nonusurious amount,
an amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the Obligations (other than
accrued interest) and not to the payment of interest, or refunded to the
applicable Loan Party if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate maturity of the
Obligations does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and Lender does not intend
to charge or receive any unearned interest in the event of acceleration. All
interest paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
stated term (including any renewal or extension) of the Obligations so that the
amount of interest on account of the Obligations does not exceed the maximum
nonusurious amount permitted by applicable law. As used in this Section, the
term “applicable law” shall mean such laws as they now exist or may be changed
or amended or come into effect in the future. As used in this Section, the term
“interest” includes all amounts that constitute, are deemed, or are
characterized as interest under applicable law.

 

- 9 -

 

 

 

(b)          The Loan Parties and Lender hereby agree and stipulate that the
only charges imposed upon the Loan Parties for the use, forbearance, or
detention of money in connection with this Agreement are the interest specified
as such in the Loan Documents. The Loan Parties and Lender further agree and
stipulate that all default charges, late charges, attorneys’ fees, and
reimbursements for costs and expenses paid or incurred by Lender to third
parties or for loss or damage incurred by Lender shall not under any
circumstance be deemed or constitute interest under applicable law.

 

(c)          Borrower and each other Loan Party agree that Chapter 346 of the
Texas Finance Code (which regulates certain revolving credit accounts), as
amended, shall not govern or in any manner apply to this Agreement or any of the
Loan Documents (including the Commitment).

 

(d)          For purposes of Chapter 303 of the Texas Finance Code, as amended,
to the extent applicable, each Loan Party agrees that the maximum nonusurious
amount permitted by applicable law with respect to Lender shall be the
“indicated (weekly) rate ceiling” as defined in such Chapter; provided, that,
Lender may also rely, to the extent permitted by applicable law, on alternative
maximum rates of interest under other laws applicable to Lender, if greater.

 

ARTICLE III
Payments

 

Section 3.1           Method of Payment. All payments of principal, interest,
and other amounts to be made by any Loan Party under this Agreement and the
other Loan Documents shall be made to a Deposit Account of Lender from time to
time designated by Lender to Borrower, in Dollars and immediately available
funds, without setoff, deduction, or counterclaim, and free and clear of all
taxes at the time and in the manner provided in the Notes.

 

Section 3.2           Prepayments.

 

(a)          Voluntary Prepayments. Borrower may prepay all or any portion of
the Notes to the extent and in the manner provided for therein. Prepayments
shall be in a minimum of $10,000.

 

(b)          Mandatory Prepayment. Borrower must pay ON DEMAND the amount by
which at any time the Obligations exceed the amount of the Commitment.

 

- 10 -

 

 

 

ARTICLE IV
Security

 

Section 4.1           Collateral. To secure full and complete payment and
performance of the Obligations, Borrower shall execute and deliver, or cause to
be executed and delivered on its behalf and by each of its Subsidiaries, as
applicable, all of the Security Documents required by Lender covering the
Property of Borrower and its Subsidiaries, whether now existing or formed or
acquired after the date hereof, and all other collateral described in such
Security Documents (which, together with any other Property and collateral
described in the Security Documents, and any other property which may now or
hereafter secure the Obligations or any part thereof, is sometimes herein called
the “Collateral”). Borrower shall execute and deliver, and cause to be executed
and delivered on its behalf and by each of its Subsidiaries, as applicable, such
further documents and instruments, including without limitation, Uniform
Commercial Code financing statements, as Lender, in its sole discretion, deems
necessary or desirable to create, evidence, preserve, and perfect its liens and
security interests in the Collateral.

 

Section 4.2           Setoff. If an Event of Default shall have occurred and be
continuing, Lender shall have the right to set off and apply against the
Obligations in such manner as Lender may determine, at any time and without
notice to any Loan Party, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from Lender to any Loan Party whether or not the Obligations are then due. As
further security for the Obligations, Borrower hereby grants to Lender a
security interest in all money, instruments, and other property of Borrower now
or hereafter held by Lender, including, without limitation, property held in
safekeeping. In addition to Lender’s right of setoff and as further security for
the Obligations, each Loan Party hereby grants to Lender a security interest in
all sums at any time credited by or owing from Lender to Borrower. The rights
and remedies of Lender hereunder are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which Lender may have.

 

ARTICLE V
Conditions Precedent

 

Section 5.1           Initial Extension of Credit. If and when Lender elects to
make Borrower the initial Advance, Lender shall have received on or before the
day of such Advance all of the following, each dated (unless otherwise
indicated) the date hereof, in form and substance satisfactory to Lender, as a
condition precedent to Borrower’s right to request, and receive the proceeds of,
such Advance:

 

(a)          Resolutions. Resolutions of the Board of Directors (or other
governing body) of Borrower and each Guarantor certified by the Secretary or an
Assistant Secretary (or other custodian of records) of Borrower or such
Guarantor, as applicable, which authorize the execution, delivery, and
performance by Borrower or such Guarantor, as applicable, of this Agreement and
the other Loan Documents to which Borrower or such Guarantor, as applicable, is
or is to be a party;

 

- 11 -

 

 

 

(b)          Incumbency Certificate. A certificate of incumbency certified by an
authorized officer or representative of the applicable Loan Party certifying the
names of the individuals or other Persons authorized to sign this Agreement and
each of the other Loan Documents to which Borrower and each Guarantor is or is
to be a party (including the certificates contemplated herein) on behalf of
Borrower and such Guarantor, as applicable, together with specimen signatures of
such Persons;

 

(c)          Constituent Documents. The Constituent Documents for Borrower and
each other Loan Party as of a date acceptable to Lender;

 

(d)          Governmental Certificates. Except as set forth on Schedule 5.1(d),
Certificates of the appropriate government officials of the state of
incorporation or organization of Borrower and each Guarantor as to the existence
and good standing of Borrower and each Guarantor, each dated within ten (10)
days prior to the date of the initial Advance;

 

(e)          Note. The Revolving Credit Note executed by Borrower;

 

(f)          Security Documents. The Security Documents executed by Borrower and
the other Loan Parties, as applicable, which shall include the Security
Agreement duly executed by all of the Loan Parties;

 

(g)          Financing Statements. Uniform Commercial Code financing statements
naming Borrower and each Guarantor, as debtor, and covering such Collateral as
Lender may request;

 

(h)          Insurance Matters. Copies of insurance certificates describing all
insurance policies required by Section 7.5, together with additional insured,
loss payable and lender endorsements in favor of Lender with respect to all
insurance policies covering Collateral and liability insurance of the Loan
Parties;

 

(i)          Lien Searches. The results of Uniform Commercial Code, tax lien and
judgment searches showing all financing statements and other documents or
instruments on file against each Loan Party in the office of the Secretary of
State of each Loan Party’s jurisdiction of organization and each county where
any Loan Party has any owned or leased real property, such searches to be as of
a date no more than ten (10) days prior to the date of the initial Advance and
the results of which shall be satisfactory to Lender;

 

(j)          Payoff Letter. Receipt of a payoff letter executed by Texas Capital
Bank, N.A. in favor of Borrower, in form and substance satisfactory to Lender,
providing that all outstanding loans made by Texas Capital Bank, N.A. to
Borrower will be repaid in full, and all Liens securing such loans will be
released, upon such Bank’s receipt of the proceeds of the initial Revolving
Credit Advance;

 

(k)          UCC Filing Authorizations. Lender shall have received a letter duly
executed by each Loan Party authorizing Lender to file appropriate financing
statements in such office or offices as may be necessary or, in the opinion of
Lender, desirable to perfect the security interests to be created by the Loan
Documents; and

 

(l)          Other Documents, Etc. Such other documents as Lender shall
reasonably request in connection with the transactions contemplated by this
Agreement shall have been delivered, executed or recorded or taken and shall be
in form and substance satisfactory to Lender.

 

- 12 -

 

 

 

Section 5.2           All Extensions of Credit. If and when Lender elects to
make Borrower any Advance (including the initial Advance), the following must be
satisfied as additional conditions precedent to Borrower’s right to request, and
receive the proceeds of, any such Advance:

 

(a)          Request for Advance. Lender shall have received in accordance with
this Agreement, as the case may be, an Advance Request Form pursuant to Lender’s
requirements dated the date of such Advance and executed by an authorized
officer of Borrower;

 

(b)          No Default, Etc. No Default or material adverse change or effect
shall have occurred and be continuing, or would result from or after giving
effect to such Advance;

 

(c)          Representations and Warranties. All of the representations and
warranties contained in Article VI hereof and in the other Loan Documents shall
be true and correct on and as of the date of such Advance with the same force
and effect as if such representations and warranties had been made on and as of
such date; and

 

(d)          Additional Documentation. Lender shall have received such
additional approvals, opinions, or documents as Lender or its legal counsel may
reasonably request.

 

ARTICLE VI
Representations and Warranties

 

To induce Lender to enter into this Agreement, Borrower represents and warrants
to Lender that:

 

Section 6.1           Corporate Existence. Borrower and each of its Subsidiaries
(a) is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation; (b) has all requisite
power and authority to own its assets and carry on its business as now being or
as proposed to be conducted; and (c) except as set forth on Schedule 6.1, is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a material adverse effect on its business, condition (financial or
otherwise), operations, prospects, or properties. Each Loan Party has the power
and authority to execute, deliver, and perform its obligations under this
Agreement and the other Loan Documents to which it is or may become a party.

 

Section 6.2           Action; No Breach. The execution, delivery, and
performance by each Loan Party of this Agreement and the other Loan Documents to
which it is or may become a party and compliance with the terms and provisions
hereof and thereof have been duly authorized by all requisite action on the part
of such Loan Party and do not and will not (a) violate or conflict with, or
result in a breach of, or require any consent under (i) Constituent Documents of
Borrower or any of its Subsidiaries, (ii) any applicable law, rule, or
regulation or any order, writ, injunction, or decree of any Governmental
Authority or arbitrator, or (iii) any agreement or instrument to which Borrower
or any of its Subsidiaries is a party or by which any of them or any of their
Properties is bound or subject, or (b) constitute a default under any such
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of Borrower or any Subsidiary.

 

- 13 -

 

 

 

Section 6.3           Operation of Business. Borrower and each of its
Subsidiaries possess all licenses, permits, franchises, patents, copyrights,
trademarks, and tradenames, or rights thereto, necessary to conduct their
respective businesses substantially as now conducted and as presently proposed
to be conducted, and Borrower and each of its Subsidiaries are not in violation
of any valid rights of others with respect to any of the foregoing.

 

Section 6.4           Litigation and Judgments. Except as set forth on Schedule
6.4, there is no action, suit, investigation, or proceeding before or by any
Governmental Authority or arbitrator pending, or to the knowledge of Borrower,
threatened against or affecting Borrower or any of its Subsidiaries, that would,
if adversely determined, have a material adverse effect on the business,
condition (financial or otherwise), operations, prospects, or properties of
Borrower or any of its Subsidiaries or the ability of Borrower or any Loan Party
to pay and perform the Obligations. There are no outstanding judgments against
Borrower or any Subsidiary of Borrower.

 

Section 6.5           Rights in Properties; Liens. Borrower and each of its
Subsidiaries have good and indefeasible title to or valid leasehold interests in
their respective Properties, and none of the Properties of Borrower or any
Subsidiary is subject to any Lien, except as permitted by Section 8.2.

 

Section 6.6           Enforceability. This Agreement constitutes, and the other
Loan Documents to which each Loan Party is party, when delivered, shall
constitute legal, valid, and binding obligations of such Loan Party, enforceable
against such Loan Party in accordance with their respective terms, except as
limited by bankruptcy, insolvency, or other laws of general application relating
to the enforcement of creditors’ rights.

 

Section 6.7           Approvals. No authorization, approval, or consent of, and
no filing or registration with, any Governmental Authority or third party is or
will be necessary for the execution, delivery, or performance by any Loan Party
of this Agreement and the other Loan Documents to which any Loan Party is or may
become a party or the validity or enforceability thereof.

 

Section 6.8           Debt. Borrower and its Subsidiaries have no Debt, other
than the Obligations.

 

Section 6.9           Taxes. Except as set forth on Schedule 6.9, Borrower and
each Subsidiary have filed all tax returns (federal, state, and local) required
to be filed, including all income, franchise, employment, property, and sales
tax returns, and have paid all of their respective liabilities for taxes,
assessments, governmental charges, and other levies that are due and payable.
Borrower knows of no pending investigation of Borrower or any Subsidiary by any
taxing authority or of any pending but unassessed tax liability of Borrower or
any Subsidiary.

 

Section 6.10         Use of Proceeds; Margin Securities. Neither Borrower nor
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T, U, or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying margin stock.

 

- 14 -

 

 

 

Section 6.11         ERISA. Borrower and each Subsidiary are in compliance in
all material respects with all applicable provisions of ERISA. Neither a
Reportable Event nor a Prohibited Transaction has occurred and is continuing
with respect to any Plan. No notice of intent to terminate a Plan has been
filed, nor has any Plan been terminated. No circumstances exist which constitute
grounds entitling the PBGC to institute proceedings to terminate, or appoint a
trustee to administer, a Plan, nor has the PBGC instituted any such proceedings.
Neither Borrower nor any ERISA Affiliate has completely or partially withdrawn
from a Multiemployer Plan. Borrower and each ERISA Affiliate have met their
minimum funding requirements under ERISA with respect to all of their Plans, and
the present value of all vested benefits under each Plan do not exceed the fair
market value of all Plan assets allocable to such benefits, as determined on the
most recent valuation date of the Plan and in accordance with ERISA. Neither
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA.

 

Section 6.12         Disclosure. No statement, information, report,
representation, or warranty made by any Loan Party in this Agreement or in any
other Loan Document or furnished to Lender in connection with this Agreement or
any of the transactions contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading. There is no fact known to any Loan
Party which has a material adverse effect, or which might in the future have a
material adverse effect, on the business, condition (financial or otherwise),
operations, prospects, or properties of Borrower or any Subsidiary that has not
been disclosed in writing to Lender.

 

Section 6.13         Subsidiaries, Ventures, Etc. Borrower has no Subsidiaries,
Affiliates or joint ventures or partnerships other than those listed on Schedule
6.13, and Schedule 6.13 sets forth the jurisdiction of incorporation or
organization of each such Person and the percentage of Borrower’s ownership
interest in such Person. All of the outstanding capital stock or other ownership
interest of Person described in Schedule 6.13 has been validly issued, is fully
paid, and is nonassessable.

 

Section 6.14         Agreements. Neither Borrower nor any Subsidiary is a party
to any indenture, loan, or credit agreement, or to any lease or other agreement
or instrument, or subject to any charter or corporate or other organizational
restriction except as set forth on Schedule 6.14. Neither Borrower nor any
Subsidiary is in default in any respect in the performance, observance, or
fulfillment of any of the obligations, covenants, or conditions contained in any
agreement or instrument material to its business to which it is a party.

 

Section 6.15         Compliance with Laws. Neither Borrower nor any Subsidiary
is in violation in any material respect of any law, rule, regulation, order, or
decree of any Governmental Authority or arbitrator.

 

Section 6.16         Inventory. All inventory of each Loan Party has been and
will hereafter be produced in compliance with all applicable laws, rules,
regulations, and governmental standards, including, without limitation, the
minimum wage and overtime provisions of the Fair Labor Standards Act, as amended
(29 U.S.C. Sections 201-219), and the regulations promulgated thereunder.

 

- 15 -

 

 

 

Section 6.17         Investment Company Act. Neither Borrower nor any Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 6.18         Public Utility Holding Company Act. Neither Borrower nor
any Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or a “public utility” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

Section 6.19         Environmental Matters.

 

(a)          Borrower, each Subsidiary, and all of their respective properties,
assets, and operations are in full compliance with all Environmental Laws.
Borrower is not aware of, nor has Borrower received notice of, any past,
present, or future conditions, events, activities, practices, or incidents which
may interfere with or prevent the compliance or continued compliance of Borrower
and the Subsidiaries with all Environmental Laws;

 

(b)          Borrower and each Subsidiary have obtained all permits, licenses,
and authorizations that are required under applicable Environmental Laws, and
all such permits are in good standing and Borrower and its Subsidiaries are in
compliance with all of the terms and conditions of such permits;

 

(c)          No Hazardous Materials exist on, about, or within or have been
used, generated, stored, transported, disposed of on, or Released from any of
the properties or assets of Borrower or any Subsidiary. The use which Borrower
and the Subsidiaries make and intend to make of their respective properties and
assets will not result in the use, generation, storage, transportation,
accumulation, disposal, or Release of any Hazardous Material on, in, or from any
of their properties or assets;

 

(d)          Neither Borrower nor any of its Subsidiaries nor any of their
respective currently or previously owned or leased properties or operations is
subject to any outstanding or threatened order from or agreement with any
Governmental Authority or other Person or subject to any judicial or docketed
administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action, or (iii) any Environmental Liabilities
arising from a Release or threatened Release;

 

(e)          There are no conditions or circumstances associated with the
currently or previously owned or leased properties or operations of Borrower or
any of its Subsidiaries that could reasonably be expected to give rise to any
Environmental Liabilities;

 

(f)          Neither Borrower nor any of its Subsidiaries is a treatment,
storage, or disposal facility requiring a permit under the Resource Conservation
and Recovery Act, 42 U.S.C. ss. 6901 et seq., regulations thereunder or any
comparable provision of state law. Borrower and its Subsidiaries are in
compliance with all applicable financial responsibility requirements of all
Environmental Laws;

 

- 16 -

 

 

 

(g)          Neither Borrower nor any of its Subsidiaries has filed or failed to
file any notice required under applicable Environmental Law reporting a Release;
and

 

(h)          No Lien arising under any Environmental Law has attached to any
property or revenues of Borrower or its Subsidiaries.

 

Section 6.20         Intellectual Property. All material Intellectual Property
owned or used by Borrower or any Subsidiary is listed, together with application
or registration numbers, where applicable, on Schedule 6.20. Each Person
identified on Schedule 6.20 owns, or is licensed to use, all Intellectual
Property necessary to conduct its business as currently conducted except for
such Intellectual Property the failure of which to own or license could not
reasonably be expected to have a material adverse effect. Each Person identified
on Schedule 6.20 will maintain the patenting and registration of all
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or other appropriate Governmental Authority and
each Person identified on Schedule 6.20 will promptly patent or register, as the
case may be, all new Intellectual Property and notify Lender in writing five (5)
Business Days prior to filing any such new patent or registration.

 

ARTICLE VII
Affirmative Covenants

 

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or Lender has any Commitment hereunder, Borrower will
perform and observe the following positive covenants, unless Lender shall
otherwise consent in writing:

 

Section 7.1           Reporting Requirements. Borrower will furnish to Lender:

 

(a)          Annual Financial Statements.

 

(i)          No later than January 1, 2013, with respect to the fiscal years of
Borrower ending December 31, 2010 and December 31, 2011, a copy of the annual
audit report of Borrower and the Subsidiaries for each such fiscal year
containing, on a consolidated and consolidating basis, balance sheets and
statements of income, retained earnings, and cash flow as at the end of each
such fiscal year and for each of the 12-month periods then ended, in each case
setting forth in comparative form the figures for the preceding fiscal year, all
in reasonable detail and audited and certified without any qualifications
(including any (A) “going concern” or like qualification or exception, or
(B) qualification or exception as to the scope of such audit), by an independent
certified public accountants of recognized standing acceptable to Lender, to the
effect that such report has been prepared in accordance with GAAP; and

 

- 17 -

 

 

 

(ii)         with respect to the fiscal year of Borrower ending
December 31, 2012 and continuing for each fiscal year of Borrower thereafter, in
each case, no later than (A) if Borrower is then subject to the periodic
reporting requirements of the Exchange Act, the date on which Borrower is
required to file an Annual Report on Form 10-K pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or (B) if Borrower is not
then subject to the periodic reporting requirements of the Exchange Act, as soon
as available, but in any event within 105 days after the end of each such fiscal
year, (i) a copy of the annual audit report of Borrower and the Subsidiaries for
such fiscal year containing, on a consolidated and consolidating basis, balance
sheets and statements of income, retained earnings, and cash flow as at the end
of such fiscal year and for the 12-month period then ended, in each case setting
forth in comparative form the figures for the preceding fiscal year, all in
reasonable detail and audited and certified by an independent certified public
accountants of recognized standing acceptable to Lender, to the effect that such
report has been prepared in accordance with GAAP and containing no
qualifications or limitations on scope (including any “going concern” or like
qualification or exception); and (ii) a certificate of such independent
certified public accountants to Lender stating that to their knowledge no
Default has occurred and is continuing, or if in their opinion a Default has
occurred and is continuing, a statement as to the nature thereof;

 

(b)          Quarterly Financial Statements. No later than (A) if Borrower is
then subject to the periodic reporting requirements of the Exchange Act, the
date on which Borrower is required to file a Quarterly Report on Form 10-Q
pursuant to the Exchange Act or (B) if Borrower is not then subject to the
periodic reporting requirements of the Exchange Act, as soon as available, but
in any event within 50 days after the end of each fiscal quarter, in each case,
beginning with the fiscal quarter of Borrower ending March 31, 2013 and
continuing for each fiscal quarter of Borrower thereafter, a copy of an
unaudited financial report of Borrower and its Subsidiaries as of the end of
such fiscal quarter and for the portion of the fiscal year then ended,
containing, on a consolidated and consolidating basis, balance sheets and
statements of income, retained earnings, and cash flow, in each case setting
forth in comparative form the figures for the corresponding period of the
preceding fiscal year, all in reasonable detail certified by the chief financial
officer of Borrower to have been prepared in accordance with GAAP and to fairly
and accurately present (subject to year-end audit adjustments) the financial
condition and results of operations of Borrower and its Subsidiaries, on a
consolidated and consolidating basis, at the date and for the periods indicated
therein;

 

(c)          ERISA Reports. Promptly after the filing or receipt thereof, copies
of all reports, including annual reports, and notices which Borrower or any
Subsidiary files with or receives from the PBGC or the U.S. Department of Labor
under ERISA; and as soon as possible and in any event within five (5) days after
Borrower or any Subsidiary knows or has reason to know that any Reportable Event
or Prohibited Transaction has occurred with respect to any Plan or that the PBGC
or Borrower or any Subsidiary has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, a certificate of the chief financial
officer of Borrower setting forth the details as to such Reportable Event or
Prohibited Transaction or Plan termination and the action that Borrower proposes
to take with respect thereto;

 

(d)          Proxy Statements, Etc. As soon as available, one copy of each
regular, periodic or special report, registration statement, or prospectus filed
by Borrower or any Subsidiary with any securities exchange or the Securities and
Exchange Commission or any successor agency;

 

- 18 -

 

 

 

(e)          Public Filings. As soon as available, and in any event within five
(5) days after filing, true, correct, and complete copies of all material
reports or filings filed by or on behalf of Borrower or any Subsidiary with any
Governmental Authority, provided, however, that, with respect to any filings
made with the SEC (including copies of each Form 10-K, Form 10-Q, and Form S-8
filed by or on behalf of any Loan Party with the SEC) that are publicly
available on the SEC’s website, Borrower shall only be required to give Lender
notice of such filings within 5 days after filing thereof;

 

(f)          Regulatory Report. As soon as available, and in any event within
five (5) days after receipt hereof by Borrower or any Subsidiary, copies of any
regulatory reports;

 

(g)          Default. Promptly upon becoming aware thereof, and in any event
within five (5) days after any Loan Party becomes aware thereof, notice of any
Default that occurs; and

 

(h)          General Information. Promptly, such other information concerning
Borrower or any Subsidiary as Lender may from time to time reasonably request.

 

Section 7.2           Maintenance of Existence; Conduct of Business. Borrower
will preserve and maintain, and will cause each Subsidiary to preserve and
maintain, its existence and all of its leases, privileges, licenses, permits,
franchises, qualifications, and rights that are necessary or desirable in the
ordinary conduct of its business. Borrower will conduct, and will cause each
Subsidiary to conduct, its business in an orderly and efficient manner in
accordance with good business practices. Without limitation, Borrower will not
make (and will not permit any of its Subsidiaries to make) any material change
in its credit collection policies if such change would materially impair the
collectability of any account, nor will it rescind, cancel or modify any account
except in the ordinary course of business.

 

Section 7.3           Maintenance of Properties. Borrower will maintain, keep,
and preserve, and cause each Subsidiary to maintain, keep, and preserve, all of
its Properties (tangible and intangible) necessary or useful in the proper
conduct of its business in good working order and condition.

 

Section 7.4           Taxes and Claims. Borrower will pay or discharge, and will
cause each Subsidiary to pay or discharge, at or before maturity or before
becoming delinquent (a) all taxes, levies, assessments, and governmental charges
imposed on it or its income or profits or any of its property, and (b) all
lawful claims for labor, material, and supplies, which, if unpaid, might become
a Lien upon any of its property; provided, however, that neither Borrower nor
any Subsidiary shall be required to pay or discharge any tax, levy, assessment,
or governmental charge which is being contested in good faith by appropriate
proceedings diligently pursued, and for which adequate reserves have been
established.

 

Section 7.5           Insurance. Borrower will maintain, and will cause each of
the Subsidiaries to maintain, insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as is usually
carried by corporations engaged in similar businesses and owning similar
properties in the same general areas in which Borrower and the Subsidiaries
operate, provided that in any event Borrower will maintain and cause each
Subsidiary to maintain workmen’s compensation insurance, property insurance,
comprehensive general liability insurance, reasonably satisfactory to Lender.
Each insurance policy covering Collateral shall name Lender as loss payee and
additional insured, and each liability insurance policy of the Loan Parties
shall name Lender as additional insured, and, in each case, shall provide that
such policy will not be cancelled or, except as set forth on Schedule 7.5,
reduced without thirty (30) days prior written notice to Lender.

 

- 19 -

 

 

 

Section 7.6           Inspection Rights. At any reasonable time and from time to
time, upon reasonable notice from Lender to Borrower, Borrower will permit, and
will cause each Subsidiary to permit, representatives of Lender to examine the
Collateral and conduct Collateral audits, to examine, copy, and make extracts
from its books and records, to visit and inspect its properties, and to discuss
its business, operations, and financial condition with its officers, employees,
and independent certified public accountants, provided, however, that Lender
shall execute a confidentiality and non-disclosure agreement, in form reasonably
satisfactory to Borrower, prior to examination of any records or information
that Borrower deems material non-public information.

 

Section 7.7           Keeping Books and Records. Borrower will maintain, and
will cause each Subsidiary to maintain, proper books of record and account in
which full, true, and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities.

 

Section 7.8           Compliance with Laws. Borrower will comply, and will cause
each Subsidiary to comply, in all material respects with all applicable laws,
rules, regulations, orders, and decrees of any Governmental Authority or
arbitrator.

 

Section 7.9           Compliance with Agreements. Borrower will comply, and will
cause each Subsidiary to comply, in all material respects with all agreements,
contracts, and instruments binding on it or affecting its properties or
business.

 

Section 7.10         Further Assurances. Borrower will, and will cause each
Subsidiary to, execute and deliver such further agreements and instruments and
take such further action as may be requested by Lender to carry out the
provisions and purposes of this Agreement and the other Loan Documents and to
create, preserve, and perfect the Liens of Lender in the Collateral.

 

Section 7.11         ERISA. Borrower will comply, and will cause each Subsidiary
to comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder.

 

- 20 -

 

 

 

Section 7.12         Board Observer Rights. So long as any Obligations are
outstanding and the Commitment remains in effect, Borrower shall hold meetings
of its board of directors (either in person or by telephone) at least once every
calendar quarter. Lender shall be notified in writing of the date and time for
each such board meeting by notice sent (which may be oral notice) at the same
time as notice thereof is sent to the members of Borrower’s board of directors
(which notice shall also state whether Borrower expects any material non-public
information will be disclosed in the meeting), and if Lender requests, Lender
shall receive all reports and other board materials that are provided in writing
or electronically (or otherwise made available) to the board members (and
Borrower will advise Lender whether any material non-public information is
included in the reports and board materials if requested by Lender), except any
that are subject to attorney/client or other legal privilege of Borrower, any
Subsidiary or any of their officers or directors. Lender shall have the right to
have one (1) designated representative, at Borrower’s expense and subject to
reasonable and customary confidentiality obligations, attend such board meetings
as an observer; provided, however, such observer shall not constitute a member
of such board and shall not be entitled to vote on any matters presented to such
board; provided, further, that such observer may be required to leave such
meetings (or may receive certain materials with redacted portions) to the extent
a legal privilege arises in connection with the issues being discussed (or
described in such materials), in each case, that reasonably would be expected to
be lost if the observer were not to leave or were to receive such redacted
information, as applicable. Lender and its designated board observer shall
execute a confidentiality and non-disclosure agreement, in form reasonably
satisfactory to Borrower, prior to the receipt of any documents or information
that Borrower deems material non-public information.

 

Section 7.13         Post-Closing Obligations. (a) No later than 30 days after
the date hereof, Borrower shall deliver, or cause to be delivered, to Lender a
fully executed Control Agreement with respect to each Securities Account and
Deposit Account of the Loan Parties, and (b) no later than 30 days after the
date hereof, Borrower shall deliver, or caused to be delivered, to Lender duly
issued and executed stock certificates (and related stock powers executed in
blank) with respect to all of the equity interests of each of the Subsidiaries
that is a corporation (each in form and substance satisfactory to Lender), and
shall take any further action that Lender determines necessary or advisable to
confirm that each of such Subsidiaries has been fully and properly organized
(and the failure to comply with any of the covenants in this Section 7.13 shall
be an Event of Default).

 

ARTICLE VIII
Negative Covenants

 

Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or Lender has any Commitment hereunder, Borrower will
perform and observe the following negative covenants, unless Lender shall
otherwise consent in writing:

 

Section 8.1           Debt. Borrower will not incur, create, assume, or permit
to exist, and will not permit any Subsidiary to incur, create, assume, or permit
to exist, any Debt, except:

 

(a)          Debt to Lender;

 

(b)          Existing Debt described on Schedule 8.1 hereto; and

 

(c)          Additional Debt not to exceed Five Hundred Thousand Dollars
($500,000) in the aggregate;

 

provided, however, that this Section 8.1 shall not apply to or limit Borrower’s
ability to incur indebtedness in the ordinary course of business, including, but
not limited to, indebtedness resulting from consignment arrangements, provided
further that, if Borrower receives cash loan proceeds from any loans obtained
pursuant to the immediately preceding proviso, Borrower shall, upon receipt
thereof, use such proceeds to prepay the Obligations until paid in full (with a
corresponding permanent reduction of the Commitment in the same amount as the
prepayment).

 

- 21 -

 

 

 

Section 8.2           Limitation on Liens. Borrower will not incur, create,
assume, or permit to exist, and will not permit any Subsidiary to incur, create,
assume, or permit to exist, any Lien upon any of its property, assets, or
revenues, whether now owned or hereafter acquired, except:

 

(a)          Liens disclosed on the Schedule 8.2 hereto;

 

(b)          Liens in favor of Lender;

 

(c)          Encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Borrower or the Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use;

 

(d)          Liens for taxes, assessments, or other governmental charges which
are not delinquent or which are being contested in good faith and for which
adequate reserves have been established in accordance with GAAP;

 

(e)          Liens of mechanics, materialmen, warehousemen, carriers, or other
similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business;

 

(f)          Liens resulting from good faith deposits to secure payments of
workmen’s compensation or other social security programs or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids, or
contracts (other than for payment of Debt), or leases made in the ordinary
course of business; and

 

(g)          Purchase money Liens on specific property to secure Debt used to
acquire such property to the extent permitted in Section 8.1(c).

 

Section 8.3           Mergers, Etc. Borrower will not, and will not permit any
Subsidiary to, become a party to a merger or consolidation, or purchase or
otherwise acquire all or any part of the assets of any Person or any shares or
other evidence of beneficial ownership of any Person, or wind-up, dissolve, or
liquidate.

 

Section 8.4           Restricted Payments. Borrower will not declare or pay any
dividends or make any other payment or distribution (in cash, property, or
obligations) on account of its equity interests, or redeem, purchase, retire, or
otherwise acquire any of its equity interests, or permit any of its Subsidiaries
to purchase or otherwise acquire any equity interest of Borrower or another
Subsidiary, or set apart any money for a sinking or other analogous fund for any
dividend or other distribution on its equity interests or for any redemption,
purchase, retirement, or other acquisition of any of its equity interests.

 

Section 8.5           Loans and Investments. Borrower will not make, and will
not permit any Subsidiary to make, any advance, loan, extension of credit, or
capital contribution to or investment in, or purchase, or permit any Subsidiary
to purchase, any stock, bonds, notes, debentures, or other securities of, any
Person, except:

 

- 22 -

 

 

 

(a)          readily marketable direct obligations of the United States of
America or any agency thereof with maturities of one year or less from the date
of acquisition;

 

(b)          loans made in the ordinary course of Borrower’s business, including
Pawn Loans;

 

(c)          fully insured certificates of deposit with maturities of one year
or less from the date of acquisition issued by Lender or any commercial bank
operating in the United States of America; and

 

(d)          commercial paper of a domestic issuer if at the time of purchase
such paper is rated in one of the two highest rating categories of Standard and
Poor’s Corporation or Moody’s Investors Service.

 

Section 8.6           Transactions With Affiliates. Borrower will not enter
into, and will not permit any Subsidiary to enter into, any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate of Borrower or such Subsidiary,
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of Borrower
or such Subsidiary.

 

Section 8.7           Disposition of Assets. Borrower will not sell, lease,
assign, transfer, or otherwise dispose of any of its assets, or permit any
Subsidiary to do so with any of its assets, except (a) dispositions of inventory
in the ordinary course of business or (b) dispositions, for fair value, of
worn-out and obsolete equipment not necessary or useful to the conduct of
business.

 

Section 8.8           Sale and Leaseback. Borrower will not enter into, and will
not permit any Subsidiary to enter into, any arrangement with any Person
pursuant to which it leases from such Person real or personal property that has
been or is to be sold or transferred, directly or indirectly, by it to such
Person.

 

Section 8.9           Prepayment of Debt. Borrower will not prepay, and will not
permit any Subsidiary to prepay, any Debt, except the Obligations.

 

Section 8.10         Nature of Business. Borrower will not, and will not permit
any Subsidiary to, engage in any business other than the businesses in which
they are engaged as of the date hereof.

 

Section 8.11         Environmental Protection. Borrower will not, and will not
permit any of its Subsidiaries to, (a) use (or permit any tenant to use) any of
their respective properties or assets for the handling, processing, storage,
transportation, or disposal of any Hazardous Material, (b) generate any
Hazardous Material, (c) conduct any activity that is likely to cause a Release
or threatened Release of any Hazardous Material, or (d) otherwise conduct any
activity or use any of their respective properties or assets in any manner that
is likely to violate any Environmental Law or create any Environmental
Liabilities for which Borrower or any of its Subsidiaries would be responsible.

 

- 23 -

 

 

 

Section 8.12         Accounting. Borrower will not, and will not permit any of
its Subsidiaries to, change its fiscal year or make any change (a) in accounting
treatment or reporting practices, except as required by GAAP and disclosed to
Lender, or (b) in tax reporting treatment, except as required by law and
disclosed to Lender.

 

Section 8.13         No Negative Pledge. Borrower will not, and will not permit
any Subsidiary to, enter into or permit to exist any arrangement or agreement,
other than pursuant to this Agreement or any Loan Document, which directly or
indirectly prohibits Borrower or any Subsidiary from creating or incurring a
Lien on any of its assets.

 

ARTICLE IX
Default

 

Section 9.1           Events of Default. Each of the following shall be deemed
an “Event of Default”:

 

(a)          Any Loan Party shall fail to pay the Obligations or any part
thereof shall not be paid when due or declared due.

 

(b)          Any Loan Party shall breach any provision of Article VIII of this
Agreement.

 

(c)          Any representation or warranty made or deemed made by any Loan
Party (or any of its officers) in any Loan Document or in any certificate,
report, notice, or financial statement furnished at any time in connection with
this Agreement shall be false, misleading, or erroneous in any material respect
when made or deemed to have been made.

 

(d)          Any Loan Party shall fail to perform, observe, or comply with any
covenant, agreement, or term contained in this Agreement or any other Loan
Document (other than as covered by Section 9.1(a) and (b) above) and such
failure continues for more than thirty (30) days following earlier of (i) the
delivery of written notice from Lender to Borrower of such failure or (ii) any
Loan Party becomes aware thereof.

 

(e)          Borrower or any Subsidiary shall commence a voluntary proceeding
seeking liquidation, reorganization, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing.

 

(f)          Borrower or any Subsidiary shall fail to pay when due any principal
of or interest on any Debt (other than the Obligations), or the maturity of any
such Debt shall have been accelerated, or any such Debt shall have been required
to be prepaid prior to the stated maturity thereof, or any event shall have
occurred that permits (or, with the giving of notice or lapse of time or both,
would permit) any holder or holders of such Debt or any Person acting on behalf
of such holder or holders to accelerate the maturity thereof or require any such
prepayment.

 

- 24 -

 

 

 

(g)          This Agreement or any other Loan Document shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by Borrower or any
Subsidiary or any of their respective shareholders, or Borrower shall deny that
it has any further liability or obligation under any of the Loan Documents, or
any lien or security interest created by the Loan Documents shall for any reason
cease to be a valid, first priority perfected security interest in and lien upon
any of the Collateral purported to be covered thereby.

 

(h)          Any of the following events shall occur or exist with respect to
Borrower or any ERISA Affiliate: (i) any Prohibited Transaction involving any
Plan; (ii) any Reportable Event with respect to any Plan; (iii) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (iv) any event or circumstance that might constitute
grounds entitling the PBGC to institute proceedings under Section 4042 of ERISA
for the termination of, or for the appointment of a trustee to administer, any
Plan, or the institution by the PBGC of any such proceedings; or (v) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency, or termination of any Multiemployer Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of Lender
subject Borrower or any other Loan Party to any tax, penalty, or other liability
to a Plan, a Multiemployer Plan, the PBGC, or otherwise (or any combination
thereof) which in the aggregate exceed or could reasonably be expected to exceed
Twenty-Five Thousand Dollars ($25,000).

 

(i)          Borrower or any of its Subsidiaries or any of their properties,
revenues, or assets, shall become subject to an order of forfeiture, seizure, or
divestiture (whether under RICO or otherwise) and the same shall not have been
discharged within thirty (30) days from the date of entry thereof.

 

(j)          An involuntary proceeding shall be commenced against Borrower or
any Subsidiary, seeking liquidation, reorganization, or other relief with
respect to it or its debts under any bankruptcy, insolvency, or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian, or other similar official for it or a
substantial part of its property, and such involuntary proceeding shall remain
undismissed and unstayed for a period of thirty (30) days.

 

(k)          Borrower or any Subsidiary shall fail to discharge within a period
of thirty (30) days after the commencement thereof any attachment,
sequestration, or similar proceeding or proceedings involving an aggregate
amount in excess of Twenty-Five Thousand Dollars ($25,000) against any of its
assets or properties.

 

(l)          A final judgment or judgments for the payment of money in excess of
One Hundred Thousand Dollars ($100,000) in the aggregate shall be rendered by a
court or courts against Borrower or any of its Subsidiaries, and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within thirty (30) days from the
date of entry thereof and Borrower or the relevant Subsidiary shall not, within
said period of thirty (30) days, or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal.

 

- 25 -

 

 

 

Section 9.2           Remedies Upon Default. If any Event of Default shall occur
and be continuing, Lender may without notice terminate the Commitment and
declare the Obligations or any part thereof to be immediately due and payable,
and the same shall thereupon become immediately due and payable, without notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, notice of intent to demand, protest, or other formalities
of any kind, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER AND THE OTHER
LOAN PARTIES; provided, however, that upon the occurrence of an Event of Default
under Section 9.1(e), Section 9.1(j) or Section 9.1(l), the Commitment shall
automatically terminate, and the Obligations shall become immediately due and
payable without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY BORROWER AND THE OTHER LOAN PARTIES. If any Event of Default shall
occur and be continuing, Lender may exercise all rights and remedies available
to it in law or in equity, under the Loan Documents, or otherwise.

 

Section 9.3           Performance by Lender. If Borrower or any other Loan Party
shall fail to perform any covenant or agreement contained in any of the Loan
Documents, Lender may perform or attempt to perform such covenant or agreement
on behalf of Borrower or such Loan Party. In such event, Borrower shall, at the
request of Lender, promptly pay any amount expended by Lender in connection with
such performance or attempted performance to Lender, together with interest
thereon at the Default Interest Rate from and including the date of such
expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that Lender shall not have
any liability or responsibility for the performance of any obligation of
Borrower or any other Loan Party under this Agreement or any other Loan
Document.

 

ARTICLE X
Miscellaneous

 

Section 10.1         Expenses. Borrower and the other Loan Parties hereby agree
to pay ON DEMAND: (a) all costs and expenses of Lender in connection with the
preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents and any and all amendments, modifications, renewals,
extensions, and supplements thereof and thereto, including, without limitation,
the reasonable fees and expenses of legal counsel, advisors, consultants, and
auditors for Lender, (b) all costs and expenses of Lender in connection with any
Default and the enforcement of this Agreement or any other Loan Document,
including, without limitation, the fees and expenses of legal counsel, advisors,
consultants, and auditors for Lender, (c) all transfer, stamp, documentary, or
other similar taxes, assessments, or charges levied by any Governmental
Authority in respect of this Agreement or any of the other Loan Documents, (d)
all costs, expenses, assessments, and other charges incurred in connection with
any filing, registration, recording, or perfection of any security interest or
Lien contemplated by this Agreement or any other Loan Document, and (e) all
other costs and expenses incurred by Lender in connection with this Agreement or
any other Loan Document, any litigation, dispute, suit, proceeding or action;
the enforcement of its rights and remedies, protection of its interests in
bankruptcy, insolvency or other legal proceedings, including, without
limitation, all costs, expenses, and other charges (including Lender’s internal
charges) incurred in connection with evaluating, observing, collecting,
examining, auditing, appraising, selling, liquidating, or otherwise disposing of
the Collateral or other assets of Borrower.

 

- 26 -

 

 

 

Section 10.2         INDEMNIFICATION. EACH LOAN PARTY SHALL INDEMNIFY LENDER AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE EQUITY HOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF
THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (A)
THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION, OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY ANY LOAN PARTY OF ANY
REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR
AFFECTING ANY OF THE PROPERTIES OR ASSETS OF BORROWER OR ANY SUBSIDIARY, OR (E)
ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
RELATING TO ANY OF THE FOREGOING. WITHOUT LIMITING ANY PROVISION OF THIS
AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE LOAN
PARTIES AND LENDER THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL
BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES
(INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR RESULTING FROM THE SOLE
CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON.

 

Section 10.3         Limitation of Liability. Neither Lender nor any Affiliate,
officer, director, employee, attorney, or agent of Lender shall have any
liability with respect to, and each Loan Party hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by Borrower or any
other Loan Party in connection with, arising out of, or in any way related to,
this Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. Each Loan
Party hereby waives, releases, and agrees not to sue Lender or any of Lender’s
Affiliates, equity holders, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Agreement or any of the other Loan Documents, or
any of the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

- 27 -

 

 

 

Section 10.4         No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Loan Party or any Loan Party’s shareholders or any other
Person.

 

Section 10.5         Lender Not Fiduciary. The relationship between each Loan
Party and Lender pursuant to the Loan Documents is solely that of debtor and
creditor, and Lender has no fiduciary or other special relationship with any
Loan Party arising out of the Loan Documents, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between any
Loan Party and Lender to be other than that of debtor and creditor as a result
of the financing arrangements evidenced by the Loan Documents.

 

Section 10.6         Equitable Relief. Each Loan Party recognizes that in the
event any Loan Party fails to pay, perform, observe, or discharge any or all of
the Obligations, any remedy at law may prove to be inadequate relief to Lender.
Each Loan Party therefore agrees that Lender, if Lender so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

Section 10.7         No Waiver; Cumulative Remedies. No failure on the part of
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

 

Section 10.8         Successors and Assigns. This Agreement and the other Loan
Documents are binding upon and shall inure to the benefit of Lender and each
Loan Party and their respective successors and assigns, except that no Loan
Party may assign or transfer any of its rights or obligations under this
Agreement or any other Loan Document without the prior written consent of
Lender.

 

Section 10.9         Survival. All representations and warranties made in this
Agreement or any other Loan Document or in any document, statement, or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them. Without prejudice to the
survival of any other obligation of any Loan Party hereunder or under any other
Loan Document, the obligations of the Loan Parties under Sections 10.1 and 10.2
shall survive repayment of the Notes and termination of the Commitment.

 

Section 10.10         ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, THE NOTE, AND
THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND THERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO OR THERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO OR THERETO. The provisions of this Agreement
and the other Loan Documents to which any Loan Party is a party may be amended
or waived only by an instrument in writing signed by the parties hereto or
thereto, as applicable.

 

- 28 -

 

 

 

Section 10.11         Notices. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or subject to the last sentence hereof electronic mail
address specified for notices below the signatures hereon or to such other
address as shall be designated by such party in a notice to the other parties.
All such other notices and other communications shall be deemed to have been
given or made upon the earliest to occur of (i) actual receipt by the intended
recipient or (ii) (A) if delivered by hand or courier; (B) if delivered by mail,
four business days after deposit in the mail, postage prepaid; (C) if delivered
by facsimile when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of the last sentence below) when delivered; provided, however, that
notices and other communications pursuant to Article II shall not be effective
until actually received by Lender. Electronic mail and intranet websites may be
used only to distribute only routine communications, such as financial
statements and other information, and to distribute Loan Documents for execution
by the parties thereto, and may not be used for any other purpose.

 

Section 10.12         Governing Law; Venue; Service of Process. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas and the applicable laws of the United States of America. This Agreement
has been entered into in Dallas County, Texas, and it shall be performable for
all purposes in Dallas County, Texas. Any action or proceeding against any Loan
Party under or in connection with any of the Loan Documents may be brought in
any state or federal court in Dallas County, Texas. Each Loan Party hereby
irrevocably (a) submits to the nonexclusive jurisdiction of such courts, and (b)
waives any objection it may now or hereafter have as to the venue of any such
action or proceeding brought in any such court or that any such court is an
inconvenient forum. Each Loan Party agrees that service of process upon it may
be made by certified or registered mail, return receipt requested, at its
address specified or determined in accordance with the provisions of
Section 10.11. Nothing herein or in any of the other Loan Documents shall affect
the right of Lender to serve process in any other manner permitted by law or
shall limit the right of Lender to bring any action or proceeding against any
Loan Party or with respect to any of its property in courts in other
jurisdictions. Any action or proceeding by any Loan Party against Lender shall
be brought only in a court located in Dallas County, Texas.

 

Section 10.13         Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 10.14         Severability. Any provision of this Agreement held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

 

- 29 -

 

 

 

Section 10.15         Headings. The headings, captions, and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.

 

Section 10.16         Participations; Etc. Lender shall have the right at any
time and from time to time to grant participations in, and sell and transfer,
the Obligations and any Loan Documents. Each actual or proposed participant or
assignee, as the case may be, shall be entitled to receive all information
received by Lender regarding Borrower and its Subsidiaries, including, without
limitation, information required to be disclosed to a participant or assignee
pursuant to Banking Circular 181 (Rev., August 2, 1984), issued by the
Comptroller of the Currency (whether the actual or proposed participant or
assignee is subject to the circular or not).

 

Section 10.17         Construction. Each Loan Party and Lender acknowledge that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by each Loan Party and Lender.

 

Section 10.18         Independence of Covenants. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken or such condition
exists.

 

Section 10.19         WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH LOAN PARTY HEREBY (OR BY ITS EXECUTION OF ANY OTHER LOAN
DOCUMENTS) IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS.]

 

- 30 -

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  BORROWER:       DGSE COMPANIES, INC.       By:     Name: William H. Oyster  
Title:    President       Address for Notices:   DGSE Companies, Inc.   11311
Reeder Rd.   Dallas, Texas 75229   Attention: William H. Oyster, President      
Fax No.: 972-241-0646   Telephone No.: 972-484-3662       Email:
_______________________________________       with copy (which shall not
constitute notice) to:       K&L Gates LLP   1717 Main Street, Suite 2800  
Dallas, Texas 75201   Attn: I. Bobby Majumder, Esq.       Fax No.:
_____________________________________       Email:
_______________________________________       LENDER:       NTR METALS, LLC    
  By:     Name:   Title:

 



- 31 -

 



 

  Address for Notices:   NTR Metals, LLC   10720 Composite Drive   Dallas, Texas
75220   Attention: Carl D. “Trey” Gum, III       Fax No.: 469.522.1111      
Email:  tgum@ntrmetals.com       with copy (which shall not constitute notice)
to:       Jones Day   2727 North Harwood   Dallas, Texas 75201   Attn: Katherine
Ettredge       Fax No.: 214.969.5100       Email:  kettredge@jonesday.com

- 32 -

 



 

INDEX TO SCHEDULES

 



Description of Schedules   Article/Section       Governmental Certificates  
5.1(d)       Registration to do Business Exceptions   6.1       Investigations
by Governmental Authorities   6.4       Unassessed or Pending Tax Liabilities  
6.9       Subsidiaries and Joint Ventures   6.13       Agreements   6.14      
Intellectual Property   6.20       Insurance Reductions   7.5       Existing
Debt   8.1       Existing Liens   8.2

 

INDEX TO EXHIBITS

  

Exhibit   Description of Exhibit   Section           A   Advance Request Form  
1.1           C   Revolving Credit Note   2.1

 

- 33 -

 

